Pee Ctjeiam.
This matter comes before the court on a rule to show cause why a peremptory or alternative writ of mandamus should not issue directed to the clerk of the town of Harrison, commanding him to call an election for the adoption or rejection of the so-called “Walsh” act. The clerk having on the seventh of April, 1926, decided that the petition presented for that purpose was insufficient. Our consideration of the ease leads us to the conclusion that the rule must be discharged and the writ refused. The case of Haines v. Standoven, 91 Atl. Rep. 804, is directly in point, and that ease is controlling. This court said, in that case: “The clerk may have committed errors either in the method of investigation pursued by him or in the conclusions reached by him, but such errors cannot be reviewed or corrected by the writ of mandamus.” Tf the clerk failed or refused to perform the duties required of him by statute, then, in such a case, this court has said, “mandamus is the proper remedy to enforce obedience.” Ford v. Gilbert, 89 N. J. L. 482, 486. The rule to show cause is therefore discharged and the writ of mandamus refused.